PER CURIAM.
Appellant entered his appearance in the proceeding in the court below for the sole purpose of objecting to the time, and manner of allowance of fees and expenses incident to the reorganization of the debtor under Section 77B of the Bankruptcy Act, 11 U.S.C. § 207, 11 U.S.C.A. § 207, but was not made a party to the proceeding by in*1016tervention. He has no right of appeal from the order of the court authorizing such payments to be made upon petitions filed subsequent to the confirmation, and providing that they be paid through a medium other than case. Sec. 77B, subsection (c) (11) of the Bankruptcy Act, 11 U.S.C. § 207(c) (11), 11 U.S.C.A. § 207(c) (11); Lund et al. v. Colwood Co., 6 Cir., 86 F.2d 995.
Wherefore, it is ordered that the appeal be dismissed.